Exhibit 10.6

 

[g201161kui001.jpg]

 

STANDARD PARKING CORP

900 N MICHIGAN AVE STE 1600

CHICAGO IL  60611

 

Attn:

Marc Baumann

Email:

mbaumann@standardparking.com

 

From:

Pat Zann

Phone:

(312) 384-6935

 

 

Subject:

 

Reference #: MX_39586 - Confirmation of Interest Rate Swap Transaction as of
October 25, 2012, between STANDARD PARKING CORP and PNC Bank, National
Association.

 

The purpose of this letter agreement is to confirm the terms and conditions of
the Interest Rate Swap transaction (the “Transaction”) entered into between
STANDARD PARKING CORP (“COUNTERPARTY”) and PNC Bank, National Association
(“PNC”) on the Trade Date specified below. By signing below, COUNTERPARTY
acknowledges that it has consented to receive this Confirmation via electronic
mail.

 

1.

The definitions and provisions contained in the 2006 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc.) and any
addenda or revisions thereto, are incorporated into this Confirmation. In the
event of any inconsistency between those definitions and provisions and this
Confirmation, this Confirmation will govern.

 

 

2.

This Confirmation constitutes a “Confirmation” as referred to in, and
supplements, forms part of and is subject to, that certain ISDA Master Agreement
and related Schedule between COUNTERPARTY and PNC, dated as of October 24, 2012
(as amended, modified, renewed or restated from time to time, the “ISDA Master
Agreement”). All provisions contained in or incorporated by reference in such
ISDA Master Agreement shall govern this Confirmation, except as modified
expressly below.  In the event of any inconsistency between the provisions of
such ISDA Master Agreement and this Confirmation, this Confirmation will govern
for purposes of the Transaction.

 

 

3.

Each party represents to the other party that:

 

 

 

(a)

It is acting for its own account as principal, and it has made its own
independent decisions to enter  into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary to permit it to evaluate
the merits and risks of the Transaction. It is not relying on any communication
(written or oral) of the other party as investment advice or as a recommendation
to enter into the Transaction; it being understood that information and
explanations related to the terms and conditions of the Transaction shall not be
considered investment advice or a recommendation to enter into the Transaction.
No communication (written or oral) received from the other party shall be deemed
to be an assurance or guarantee as to the expected results of the Transaction.

 

 

 

 

(b)

It is capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction. It is also capable of assuming,
and assumes, the risks of the Transaction.

 

 

 

 

(c)

The other party is not acting as a fiduciary for or an adviser to it in respect
of the Transaction.

 

 

 

 

(d)

It has entered into the Transaction in connection with a line of its business
and for purposes of hedging and not for the purpose of speculation.

 

--------------------------------------------------------------------------------


 

4.

The terms of the Transaction to which this Confirmation relates are as follows:

 

 

 

 

 

Type Of Transaction:

 

Interest Rate Swap

 

 

 

 

 

Notional Amount:

 

Initially USD 50,000,000.00 and then adjusting in accordance to attached
amortization schedule.

 

 

 

 

 

Trade Date:

 

October 25, 2012

 

 

 

 

 

Effective Date:

 

October 31, 2012

 

 

 

 

 

Termination Date:

 

September 30, 2017, subject to adjustment in accordance with the Modified
Following Business Day Convention.

 

 

 

 

 

Fixed Amounts:

 

 

 

 

 

 

 

Fixed Rate Payer:

 

COUNTERPARTY

 

 

 

 

 

Fixed Rate Calculation Periods:

 

The initial Calculation Period will be from and including the Effective Date to
but excluding November 30, 2012. Thereafter, from and including the last day of
each month to but excluding the last day of the following month. With the final
Calculation Period being from and including August 31, 2017, to but excluding
the Termination Date. Each calculation period subject to adjustment in
accordance with the Modified Following Business Day Convention.

 

 

 

 

 

Fixed Rate Payer Payment Dates:

 

The initial payment will commence on November 30, 2012, and thereafter on the
last day of each month, and ending on the Termination Date, subject to
adjustment in accordance with the Modified Following Business Day Convention.

 

 

 

 

 

Fixed Rate:

 

0.7525%

 

 

 

 

 

Fixed Rate Day Count Fraction:

 

ACT/360

 

 

 

 

 

Business Days:

 

New York and London

 

 

 

 

 

Floating Amounts:

 

 

 

 

 

 

 

Floating Rate Payer:

 

PNC

 

 

 

 

 

Floating Rate Calculation Periods:

 

The initial Calculation Period will be from and including the Effective Date to
but excluding November 30, 2012. Thereafter, from and including the last day of
each month to but excluding the last day of the following month. With the final
Calculation Period being from and including August 31, 2017, to but excluding
the Termination Date. Each calculation period subject to adjustment in
accordance with the Modified Following Business Day Convention.

 

 

 

 

 

Floating Rate Payer Payment Dates:

 

The initial payment will commence on November 30, 2012, and thereafter on the
last day of each month, and ending on the Termination Date, subject to
adjustment in accordance with the Modified Following Business Day Convention.

 

 

 

 

 

Floating Rate for Initial Calculation Period:

 

TBD

 

2

--------------------------------------------------------------------------------


 

 

Reset Dates:

 

The first day of each Floating Rate Calculation Period, with Period End Dates
subject to adjustment in accordance with the Modified Following Business Day
Convention.

 

 

 

 

 

Floating Rate Option:

 

USD-LIBOR-BBA-Bloomberg; provided, however, that the reference to “London
Banking Days” that appears in the 4th line of the definition of
“USD-LIBOR-BBA-Bloomberg” is replaced with “New York and London Banking Days”
(which for purposes of the Transaction means any day other than a Saturday or
Sunday or a legal holiday on which commercial banks are authorized or required
by law to be closed for business in New York, New York and London, England).

 

 

 

 

 

Designated Maturity:

 

One (1) Month

 

 

 

 

 

Spread:

 

Inapplicable

 

 

 

 

 

Floating Rate Day Count Fraction:

 

ACT/360

 

 

 

 

 

Business Days:

 

New York and London

 

 

 

 

 

Compounding:

 

Inapplicable

 

 

 

 

 

General Terms:

 

 

 

 

 

 

 

Calculation Agent:

 

PNC

 

 

 

 

 

Jury Waiver:

 

EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS CONFIRMATION OR THE TRANSACTION EVIDENCED HEREBY.

 

 

 

 

 

Governing Law:

 

The Transaction shall be governed by and construed in accordance with the laws
of the State of New York, without reference to the choice of law doctrine.

 

 

 

 

 

Execution in Counterparts:

 

This Confirmation may be executed in counterparts, each of which shall be an
original and both of which when taken together shall constitute the same
agreement. Transmission by facsimile, e-mail or other form of electronic
transmission of an executed counterpart of this Confirmation shall be deemed to
constitute due and sufficient delivery of such counterpart.

 

 

 

 

 

Electronic Records and Signatures:

 

It is agreed by the parties that the use of electronic signatures and the
keeping of records in electronic form be granted the same legal effect, validity
and enforceability as a signature affixed by hand or the use of a paper-based
record keeping system (as the case may be) to the extent and as provided for in
any applicable law.

 

Payment Instructions:

 

Payments to PNC shall be made in immediately available funds to:

 

Bank Name:

 

ABA# :

 

 

3

--------------------------------------------------------------------------------


 

Account# :

 

Account Of :

 

Attention :

 

 

Payments to STANDARD PARKING CORP shall be made in immediately available funds
to:

 

Bank Name:

ABA# :

Account# :

Account Of :

Attention :

 

OR:

 

I hereby Authorize PNC Bank to deposit or withdraw any amounts owed to me or by
me by initiating credit or debit entries to my account at the Financial
Institution indicated below. Further, I authorize my Financial Institution to
accept and to credit or debit any entries initiated by PNC Bank to my account.
In the event that PNC Bank deposits funds erroneously into my account, I
authorize PNC Bank to debit my account for an amount not to exceed the original
amount of the credit.

 

Bank Name

 

City

 

State

 

 

 

 

 

 

ABA Routing #:

 

Account #:

 

Account Type:

o  Checking

Or  o  Savings

 

o  Corporate

Or  o  Individual

 

This authorization is to remain in full force and effect until PNC Bank and/or
my Financial Institution has received written notice from me of its termination
in such time and in such manner as to afford PNC Bank and/or my Financial
Institution a reasonable opportunity to act on it.

 

PAYMENT ADVICE NOTIFICATION SHALL BE DELIVERED VIA E-MAIL TO THE FOLLOWING
ADDRESS(ES):

 

E-Mail Address(es):

 

 

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement concerning the transaction by signing this Confirmation where
indicated below and returning a signed copy to Patrick Kertes either by fax (at
+ 1 855 568 4533) or by overnight delivery (c/o PNC Bank, National Association,
116 Allegheny Center Mall, P8-YB35-02-8, Pittsburgh, PA 15212, Attn: Patrick
Kertes). Should you wish to return your signed copy by e-mail, please, first
contact your derivatives marketer.

 

Please retain a signed copy of this Confirmation for your records.  Should you
have any questions, please call Patrick Kertes at (412) 237-0568.

 

4

--------------------------------------------------------------------------------


 

Yours Sincerely,

 

Accepted and agreed as of the date first above written:

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

STANDARD PARKING CORP

 

 

 

By:

/s/ Amber Evanco

 

By:

/s/ Marc Baumann

Name:

Amber Evanco

 

Name:

G. Marc Baumann

Title:

Vice President

 

Title:

Chief Financial Officer, Treasurer & President of Urban Operations

 

5

--------------------------------------------------------------------------------


 

AMORTIZATION SCHEDULE

 

Calculation Period 

 

Calculation Period

 

Notional

 

End of Period

 

Start Date

 

End Date

 

Balance

 

Amortization

 

October 31, 2012

 

November 30, 2012

 

$

50,000,000.00

 

$

0.00

 

November 30, 2012

 

December 31, 2012

 

$

50,000,000.00

 

$

1,125,000.00

 

December 31, 2012

 

January 31, 2013

 

$

48,875,000.00

 

$

0.00

 

January 31, 2013

 

February 28, 2013

 

$

48,875,000.00

 

$

0.00

 

February 28, 2013

 

March 28, 2013

 

$

48,875,000.00

 

$

1,125,000.00

 

March 28, 2013

 

April 30, 2013

 

$

47,750,000.00

 

$

0.00

 

April 30, 2013

 

May 31, 2013

 

$

47,750,000.00

 

$

0.00

 

May 31, 2013

 

June 28, 2013

 

$

47,750,000.00

 

$

1,125,000.00

 

June 28, 2013

 

July 31, 2013

 

$

46,625,000.00

 

$

0.00

 

July 31, 2013

 

August 30, 2013

 

$

46,625,000.00

 

$

0.00

 

August 30, 2013

 

September 30, 2013

 

$

46,625,000.00

 

$

1,125,000.00

 

September 30, 2013

 

October 31, 2013

 

$

45,500,000.00

 

$

0.00

 

October 31, 2013

 

November 29, 2013

 

$

45,500,000.00

 

$

0.00

 

November 29, 2013

 

December 31, 2013

 

$

45,500,000.00

 

$

1,125,000.00

 

December 31, 2013

 

January 31, 2014

 

$

44,375,000.00

 

$

0.00

 

January 31, 2014

 

February 28, 2014

 

$

44,375,000.00

 

$

0.00

 

February 28, 2014

 

March 31, 2014

 

$

44,375,000.00

 

$

1,125,000.00

 

March 31, 2014

 

April 30, 2014

 

$

43,250,000.00

 

$

0.00

 

April 30, 2014

 

May 30, 2014

 

$

43,250,000.00

 

$

0.00

 

May 30, 2014

 

June 30, 2014

 

$

43,250,000.00

 

$

1,125,000.00

 

June 30, 2014

 

July 31, 2014

 

$

42,125,000.00

 

$

0.00

 

July 31, 2014

 

August 29, 2014

 

$

42,125,000.00

 

$

0.00

 

August 29, 2014

 

September 30, 2014

 

$

42,125,000.00

 

$

1,125,000.00

 

September 30, 2014

 

October 31, 2014

 

$

41,000,000.00

 

$

0.00

 

October 31, 2014

 

November 28, 2014

 

$

41,000,000.00

 

$

0.00

 

November 28, 2014

 

December 31, 2014

 

$

41,000,000.00

 

$

1,500,000.00

 

December 31, 2014

 

January 30, 2015

 

$

39,500,000.00

 

$

0.00

 

January 30, 2015

 

February 27, 2015

 

$

39,500,000.00

 

$

0.00

 

February 27, 2015

 

March 31, 2015

 

$

39,500,000.00

 

$

1,500,000.00

 

March 31, 2015

 

April 30, 2015

 

$

38,000,000.00

 

$

0.00

 

April 30, 2015

 

May 29, 2015

 

$

38,000,000.00

 

$

0.00

 

May 29, 2015

 

June 30, 2015

 

$

38,000,000.00

 

$

1,500,000.00

 

June 30, 2015

 

July 31, 2015

 

$

36,500,000.00

 

$

0.00

 

July 31, 2015

 

August 28, 2015

 

$

36,500,000.00

 

$

0.00

 

August 28, 2015

 

September 30, 2015

 

$

36,500,000.00

 

$

1,500,000.00

 

September 30, 2015

 

October 30, 2015

 

$

35,000,000.00

 

$

0.00

 

October 30, 2015

 

November 30, 2015

 

$

35,000,000.00

 

$

0.00

 

November 30, 2015

 

December 31, 2015

 

$

35,000,000.00

 

$

1,500,000.00

 

December 31, 2015

 

January 29, 2016

 

$

33,500,000.00

 

$

0.00

 

January 29, 2016

 

February 29, 2016

 

$

33,500,000.00

 

$

0.00

 

February 29, 2016

 

March 31, 2016

 

$

33,500,000.00

 

$

1,500,000.00

 

March 31, 2016

 

April 29, 2016

 

$

32,000,000.00

 

$

0.00

 

April 29, 2016

 

May 31, 2016

 

$

32,000,000.00

 

$

0.00

 

May 31, 2016

 

June 30, 2016

 

$

32,000,000.00

 

$

1,500,000.00

 

June 30, 2016

 

July 29, 2016

 

$

30,500,000.00

 

$

0.00

 

July 29, 2016

 

August 31, 2016

 

$

30,500,000.00

 

$

0.00

 

August 31, 2016

 

September 30, 2016

 

$

30,500,000.00

 

$

1,500,000.00

 

 

6

--------------------------------------------------------------------------------


 

September 30, 2016

 

October 31, 2016

 

$

29,000,000.00

 

$

0.00

 

October 31, 2016

 

November 30, 2016

 

$

29,000,000.00

 

$

0.00

 

November 30, 2016

 

December 30, 2016

 

$

29,000,000.00

 

$

1,875,000.00

 

December 30, 2016

 

January 31, 2017

 

$

27,125,000.00

 

$

0.00

 

January 31, 2017

 

February 28, 2017

 

$

27,125,000.00

 

$

0.00

 

February 28, 2017

 

March 31, 2017

 

$

27,125,000.00

 

$

1,875,000.00

 

March 31, 2017

 

April 28, 2017

 

$

25,250,000.00

 

$

0.00

 

April 28, 2017

 

May 31, 2017

 

$

25,250,000.00

 

$

0.00

 

May 31, 2017

 

June 30, 2017

 

$

25,250,000.00

 

$

1,875,000.00

 

June 30, 2017

 

July 31, 2017

 

$

23,375,000.00

 

$

0.00

 

July 31, 2017

 

August 31, 2017

 

$

23,375,000.00

 

$

0.00

 

August 31, 2017

 

September 29, 2017

 

$

23,375,000.00

 

$

23,375,000.00

 

 

7

--------------------------------------------------------------------------------